'Woods, J.
The report of the committee shows that they stopped short of accomplishing the object for which they were appointed.
*229The statute provides that the court shall “ settle and establish the disputed line, and renew the bounds and marks for the same.” But the object of the statute would entirely fail if the duty of the court were limited to establishing lines that could be shown to have been once fixed by actual monuments, and if they had no authority except in cases in which bounds and marks are to be renewed.
There is somewhere a line between Chatham on one side and Jackson and Bartlett on the other. The statute is intended to give the court power to determine, in case of a dispute, where that line is; and by line is intended not only one that is marked or denoted by visible monuments, but the invisible, determinate common limit of the two adjoining territories. It is made the duty of the court to settle where this common limit is, and at the same time to set up monuments that shall render its position certain to a common intent. In this respect they have exactly the authority that the selectmen of the two towns, by their joint action and agreement, have bylaw. 1 Laws of N. H. 238; 2 Laws of N. H. 370; Gorrill v. Whittier, 3 N. H. Rep. 265.
The committee have proceeded so far as to determine where the line between the towns is. They have determined that it runs from the fallen hemlock, ten miles, parallel with the State line, northwardly. They had only to fix by monuments the position of this line, and a decree of the court, upon the return of their report, would have answered the object of the petition and of the statute. To enable them to proceed and accomplish the object of their commission, the report may be recommitted, with instructions to “ settle and establish the disputed line,” and to set up suitable monuments to denote and to preserve the evidence of the location of it.
Report recommitted, with instructions.